MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Apr 25 2019, 9:59 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael R. Fisher                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Samantha M. Sumcad
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryan Scott,                                               April 25, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2709
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          49G03-1610-MR-40423



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019                     Page 1 of 6
[1]   Ryan Scott appeals the sentence imposed by the trial court after he was

      convicted of Felony Murder and Class A Misdemeanor Carrying a Handgun

      Without a License, arguing that the sentence is inappropriate in light of the

      nature of the offenses and his character. We affirm.


                                                     Facts
[2]   On October 10, 2016, then-seventeen-year-old Lindsey Wyatt contacted her

      boyfriend, then-nineteen-year-old Scott, and another friend, Sierra Robinson.

      The threesome came up with a plan to get together that evening to “rob

      somebody for weed.” Tr. Vol. II p. 239. Wyatt had been communicating with

      Steven Hunter through Facebook Messenger about purchasing a large amount

      of marijuana. That evening, she contacted Hunter and arranged to meet him to

      buy an ounce of marijuana for $400. Wyatt, Scott, and Robinson planned to

      rob Hunter instead of buying the marijuana.


[3]   Wyatt, Scott, and Robinson began driving to Hunter’s residence around 7:00

      p.m. in Robinson’s green Lincoln Navigator. Scott decided to bring a handgun

      that had been stolen from Wyatt’s stepfather. On the way to the drug buy, they

      stopped at a convenience store so that Scott could climb in the trunk to hide

      from Hunter. They planned that when Wyatt saw the marijuana, she would

      say, “[t]his seems about right,” id. at 87, at which point Scott would emerge

      from the trunk and rob Hunter.


[4]   When they arrived at Hunter’s residence, Hunter got into the back seat of the

      Navigator and they drove down the street to complete the transaction. When

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019   Page 2 of 6
      they stopped, Hunter began to weigh the marijuana on a scale. Wyatt then

      “said what [she was] supposed to say,” id., and Scott climbed out of the trunk,

      opened the rear passenger door where Hunter was sitting, and pointed the

      handgun at Hunter.


[5]   Hunter attempted to grab the drugs he had handed to Wyatt and started

      struggling with Scott. Scott struck Hunter in the head with the gun and a single

      gunshot went off. Scott had shot Hunter in the neck and exclaimed, “Oh my

      God, I accidentally killed him.” Id. at 89.


[6]   Scott pulled Hunter out of the vehicle and dragged him to the sidewalk. He

      took Hunter’s cell phone, climbed into the back seat of the Navigator, and told

      Robinson to drive away, leaving Hunter’s body on the side of the road. On the

      way back to Wyatt’s residence, Scott was “taking the bullets out of the gun and

      tearing the phone apart and throwing them out the window.” Tr. Vol. III p. 2.

      Scott asked Robinson to stop the vehicle on a bridge over the White River;

      Scott got out of the Navigator and threw the gun into the water.


[7]   When they arrived back at Wyatt’s residence, they began to clean up the blood

      inside the Navigator, which also had a bullet hole in the windshield. After

      trying to clean up the evidence for a few hours, Scott took all of the cleaning

      rags and burned them in a gravel area nearby. Scott got back into the Navigator

      and drove away, returning twenty minutes later on a skateboard.


[8]   In the morning, someone called Wyatt’s father and told him that she had

      observed the threesome cleaning up the Navigator the night before. Wyatt’s

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019   Page 3 of 6
       father called the police and then went to talk to his daughter. Ultimately, all

       three were arrested.


[9]    On October 13, 2016, the State charged Scott with robbery resulting in serious

       bodily injury, carrying a handgun without a license, felony murder, and

       murder. Before trial, the State dismissed the robbery and murder charges. The

       jury trial took place on September 24-26, 2018, and at the conclusion of the

       trial, the jury found Scott guilty of the two remaining counts. On October 12,

       2018, the trial court sentenced Scott to concurrent terms of fifty-five years for

       felony murder and one year for carrying a handgun without a license. The last

       two years of the sentence may be served on community corrections. Scott now

       appeals.


                                    Discussion and Decision
[10]   Scott’s sole argument on appeal is that the sentence is inappropriate in light of

       the nature of the offenses and his character pursuant to Indiana Appellate Rule

       7(B). We must “conduct [this] review with substantial deference and give ‘due

       consideration’ to the trial court’s decision—since the ‘principal role of [our]

       review is to attempt to leaven the outliers,’ and not to achieve a perceived

       ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

       (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

       citations omitted).


[11]   For felony murder, Scott faced a term of forty-five to sixty-five years, with an

       advisory sentence of fifty-five years. Ind. Code § 35-50-2-3. The trial court

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019   Page 4 of 6
       imposed the advisory term and stated that the last two years of the sentence

       may be served on community corrections. For Class A misdemeanor carrying a

       handgun without a license, Scott faced a term of up to one year, I.C. § 35-50-3-

       2; he received a one-year term, but it will be served concurrent with the other

       sentence.


[12]   With respect to the nature of the offenses, Scott and his friends hatched a

       premeditated plan to arrange a drug deal and rob the dealer. Scott decided to

       bring a handgun to the robbery. He remained hidden in the trunk for the first

       part of the encounter, emerging with his handgun to surprise the dealer. As

       they struggled over the drugs, Scott struck Hunter in the head while still holding

       the gun. As a result, the gun fired, hitting and killing Hunter. Afterwards,

       Scott took Hunter’s cell phone and directed Robinson to drive away, leaving

       Hunter’s body on the side of the road.


[13]   Scott attempts to shift primary responsibility for the plan and the crimes to

       Wyatt, but it is apparent that he was an active participant during the planning

       and execution of the robbery. He argues that this offense is not the worst of the

       worst with respect to felony murders because the murder itself was not

       intentional. That may be true, but the trial court recognized as much by

       imposing an advisory term and permitting two years of it to be served on

       community corrections. There is certainly nothing regarding the nature of the

       offenses that leads us to believe the only appropriate sentence would have been

       less than the advisory term.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019   Page 5 of 6
[14]   With respect to Scott’s character, at the young age of nineteen, he has a juvenile

       adjudication for possession of illegal drugs and, as an adult, has been arrested

       twice since 2015. He received an alternative misdemeanor conviction for

       criminal recklessness and was placed on probation. He violated probation,

       however, and it was revoked and he served time in jail as a result.

       Furthermore, after acting with the premeditation and deliberation described

       above, Scott spent hours trying to hide the crime and evade law enforcement.

       He cleaned the blood from the vehicle, drove the vehicle away and left it

       elsewhere, and burned the rest of the evidence. He stole and dismantled

       Hunter’s cell phone and threw the gun into the White River. And now, on

       appeal, he continues to try to evade responsibility, claiming that the primary

       bad actors were his accomplices. We do not find the sentence imposed by the

       trial court to be inappropriate in light of the nature of the offenses and Scott’s

       character.


[15]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2709 | April 25, 2019   Page 6 of 6